DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on June 29, 2022, claims 1, 5, 12, and 14 have been amended.  Claims 3, 13, and 21 were previously canceled.  Accordingly, claims 1-2, 4-12, 14-20, and 22 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on June 29, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 29, 2022, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: 
“wherein a thickness of the third segment tapers continuously in a direction towards the upper from the one of the first segment and the second segment to the distal end of the third segment” as recited in claim 2; and  
“wherein a thickness of the fifth segment tapers continuously in a direction towards the upper from the other of the first segment and the second segment to the distal end of the fifth segment” as recited in claim 9. 
As illustrated in Applicant’s Fig. 6, the segments taper continuously to an inflection point at which the segment then expands before beginning to taper at the middle (See rejection of claims 2 and 9 under 35 USC 112(b) below for additional discussion and reproduced figure).  
No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11, 14-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a thickness of the third segment tapers continuously in a direction towards the upper from the one of the first segment and the second segment to the distal end of the third segment” at lines 1-3.  It is unclear how the segment is considered to taper continuously from the one of the first segment and the second segment in view of Applicant’s Fig. 6 which appears to illustrate the claimed segment.  As seen in annotated Applicant’s Fig. 6 below, the segment tapers continuously to an inflection point at which the segment then expands before beginning to taper again near the middle.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as the segment tapering continuously along at least a portion of the length of the segment in a direction towards the upper assuming segment (218p) in Applicant’s Fig. 6 depicts the recited segment of the claim which can be seen below along with Fig. 3 of Harmon and is further discussed below in the rejection under 35 USC 103.  
Claim 9 similarly recites the limitation “wherein a thickness of the fifth segment tapers continuously in a direction towards the upper from the other of the first segment and the second segment to the distal end of the fifth segment” at lines 1-3.  Claim 9 is rejected similar to claim 2 as discussed above.

    PNG
    media_image1.png
    289
    628
    media_image1.png
    Greyscale

Annotated Applicant’s Fig. 6

    PNG
    media_image2.png
    285
    577
    media_image2.png
    Greyscale

Fig. 3 of Harmon
	Claims 10-11 are similarly rejected for being dependent on a rejected claim.
	Claim 14 was amended to recite “The sole structure of Claim 11” when the claim previously depended from now canceled claim 13 which previously depended from independent claim 12.  It is unclear if Applicant intended to make claim 14 depend from claim 11 or if a mistake was made in updating the dependency to account for now canceled claim 13.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, claim 14 will be interpreted as depending from independent claim 12.
	Claims 15-20 and 22 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-11 (claims 2 and 9-11 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0272271 to Campos et al. (hereinafter, “Campos”) in view of USPN 6,253,466 to Harmon-Weiss et al. (hereinafter, “Harmon”).
Regarding claim 1, Campos teaches a sole structure for an article of footwear having an upper (See Campos, Figs. 1 & 20; Abstract; footwear having sole structure and upper; [0130]), the sole structure comprising: a heel region; a forefoot region; a mid-foot region disposed between the heel region and the forefoot region (See Campos, Fig. 20; sole structure (2130) includes a forefoot region covered by forefoot structure (2131), a heel region covered by heel structure (2132), and a midfoot region disposed therebetween and covered by a forward portion of heel structure (2132)); and a fluid-filled chamber including a first barrier layer cooperating with a second barrier layer (heel component (2150) is a fluid filled structure that may be formed from upper and lower barrier layers; [0114], [0130]) to define a first segment extending along a medial side of the sole structure from the mid-foot region through the heel region (See annotated portion of Fig. 20 of Campos below; segment A extending along medial side of sole structure from midfoot region through heel region; Examiner notes that the term “segment” is very broad and merely means “one of the parts into which something is divided; a division, portion, or section”. (Defn. No. 1 of “Random House Kernerman Webster’s College Dictionary” entry via TheFreeDictionary.com)), a second segment extending along a lateral side of the sole structure within the heel region (See annotated portion of Fig. 20 of Campos below; segment B extending along lateral side of sole structure in heel region), a fourth segment extending continuously from a forward-most point of the first segment and a forward-most point of the second segment (See annotated portion of Fig. 20 of Campos below; segment C extending between and fluidly connecting segments A and B).

    PNG
    media_image3.png
    332
    370
    media_image3.png
    Greyscale

Annotated Portion of Fig. 20 of Campos
Campos further appears to teach a fourth segment directly fluidly connecting the first segment and the second segment (See annotated portion of Fig. 20 of Campos above; segment C of fluid bladder heel component (2150) directly connects segments A and B).
That said, although Campos does not explicitly teach that the bridging segment, i.e., segment C, of heel component (2150) directly fluidly connects the first and second segments in the embodiment of Fig. 20, the bridging segment in other embodiments is configured to directly fluidly connect the first and second segments such as in the embodiments of Figs. 21-23, wherein the bridging segment includes gas escape openings (2179).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the bridging segment (i.e., segment C) of the embodiment of Fig. 20 of Campos to directly fluidly connect the first segment and the second segment.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the bridging segment (i.e., segment C) of the embodiment of Fig. 20 of Campos to directly fluidly connect the first segment and the second segment for a variety of reasons including, but not limited to, to provide additional air cushioning under the forward, interior portion of the heel of the footwear where the bridging segment is located and further, and, further, to promote the exchange of air within the heel bladder structure between the front portions of the first and second segments for responsive cushioning support.
That said, Campos does not teach a third segment extending from one of the first segment and the second segment and terminating at a distal end intermediate the first segment and the second segment, and a web area disposed between and connecting the first segment, the second segment, and the third segment, the third segment including a width tapering continuously in a direction from the one of the first segment and the second segment to the distal end of the third segment, the first barrier layer being attached to the second barrier layer within the web area.
However, Harmon, in a related cushioned footwear art, is directed to a shoe sole structure having a fluid filled cushion in a heel region of the sole, said cushion having an outer tubular portion connected via a web area to a segmented central portion for additional cushioned support (See Harmon, Figs. 1-3; Abstract).  More specifically, Harmon teaches a third segment extending from one of the first segment and the second segment and terminating at a distal end intermediate the first segment and the second segment (See annotated Figs. 2-3 of Harmon below; third segment extending from between and terminating intermediate outer tubular portions), and a web area disposed between and connecting the first segment, the second segment, and the third segment, the third segment including a width tapering continuously in a direction from the one of the first segment and the second segment to the distal end of the third segment (See annotated Figs 2-3 of Harmon below; a width of the third segment as depicted in the top view perspective of Fig. 2 between the dashed lines tapers continuously from right to left, i.e., from the second segment to the first segment), the first barrier layer being attached to the second barrier layer within the web area (See annotated Figs. 2-3 of Harmon below; central portion segments, including the third segment, extend between outer tubular portions, i.e., first and second segments, and are connected at recessed areas (30) which form a web where an upper layer is connected to a lower layer).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the heel structure of Campos to include the cushioned, segmented central portion connected via a web as disclosed by Harmon.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the heel structure of Campos to include the cushioned, segmented central portion connected via a web as disclosed by Harmon in order to provide additional cushioned support under the central portion of a wearer’s heel (See Harmon, Col. 1, lines 8-12; Col. 2, lines 18-20).

    PNG
    media_image4.png
    329
    644
    media_image4.png
    Greyscale

Annotated Fig. 3 of Harmon

    PNG
    media_image5.png
    527
    597
    media_image5.png
    Greyscale

Annotated Fig. 2 of Harmon
Regarding claim 2, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein a thickness of the third segment tapers continuously in a direction towards the upper from the one of the first segment and the second segment to the distal end of the third segment (See annotated Fig. 3 of Harmon above; the thickness of at least a portion of each of the central segments, including the third segment, tapers continuously in a direction towards the upper along the lower surface toward the recessed web area (30); As seen in Fig. 3 of Harmon and Applicant’s Fig. 6, as previously depicted and discussed in the rejection under 35 USC 112(b) above, both Applicant’s segment and the intermediate segment of Harmon first expand before beginning to taper continuously along a portion of the length of the respective segment; Therefore, inasmuch as Applicant’s intermediate heel segments taper continuously, so do the intermediate segments of Harmon as applied to the modified footwear of Campos).
Regarding claim 4, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein the fluid-filled chamber includes a fifth segment extending around the heel region and fluidly coupled to the first segment and the second segment (See annotated portion of Fig. 20 of Campos above; segment D extends around the heel region and is fluidly coupled to segments A and B).
Regarding claim 5, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 4 above) further teaches wherein at least one of the first segment, the second segment, the fourth segment, and the fifth segment include a contact pad (See annotated Fig. 20 of Campos above; there is at least one ground-engaging lug (2135) contact pad among segments A, B, D, and the segment of the central portion, as modified).
Regarding claim 6, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 and 4-5 above) further teaches wherein the contact pad defines a ground-engaging surface of the sole structure (contact pad is a ground-engaging lug (2135)).
Regarding claim 7, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 4-6 above) further teaches wherein the web area is recessed from the ground-engaging surface (area (30), as depicted in annotated Fig. 3 of Harmon above, connecting the central portion to the outer tubular portions would be recessed from a ground-engaging surface in the modified footwear of Campos).
Regarding claim 8, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claim 1 above) further teaches wherein the fluid-filled chamber includes a fifth segment extending from the other of the first segment and the second segment and terminating at a distal end between the first segment and the second segment (See annotated Figs. 2-3 of Harmon above; fifth segment of central portion extending between and terminating intermediate outer tubular portions, i.e., first and second segments).
Regarding claim 9, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 8 above) further teaches wherein a thickness of the fifth segment tapers continuously in a direction towards the upper from the other of the first segment and the second segment to the distal end of the fifth segment (See annotated Fig. 3 of Harmon above; the thickness of at least a portion of each of the central segments, including the fifth segment, tapers continuously in a direction towards the upper along the lower surface toward the recessed web area (30); As seen in Fig. 3 of Harmon and Applicant’s Fig. 6, as previously depicted and discussed in the rejection under 35 USC 112(b) above, both Applicant’s segment and the intermediate segment of Harmon first expand before beginning to taper continuously along a portion of the length of the respective segment; Therefore, inasmuch as Applicant’s intermediate heel segments taper continuously, so do the intermediate segments of Harmon as applied to the modified footwear of Campos).
Regarding claim 10, the modified footwear of Campos (i.e., Campos in view of Harmon, as described with respect to claims 1 and 8-9 above) further teaches wherein the third segment extends parallel to the fifth segment (See annotated Fig. 2 of Harmon above; adjacent edges of third and fifth segments extend parallel to one another).
Regarding claim 11, Campos teaches wherein the third segment and the fifth segment extend perpendicular to a longitudinal axis of the sole structure (See annotated Fig. 2 of Harmon above; orientation of segments extend perpendicular to strike path (66) which is an axis extending at least partially in a longitudinal direction of the sole structure; See Harmon, Col. 5, lines 46-48; Examiner notes that a longitudinal axis is not further defined in the claim and could, for example, be curvilinear; furthermore, if Applicant were to argue that the segments of Harmon are not perpendicular to a straight, longitudinal axis bisecting the sole lengthwise, a drawing objection would be appropriate, as segments (218p, 218q) depicted in Fig. 3 of Applicant’s application are slightly angled from such a line, and would be similarly not perpendicular; Indeed, the segments of Harmon are in agreement with Applicant’s own sole structure which does not show a bisected axis of the segments being perpendicular to a longitudinal axis).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed June 29, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Allowable Subject Matter
Claims 12 is allowed.
Claims 14-20 and 22, as best can be understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  More specifically, claims 14-20 and 22 would be allowable if the dependency of claim 14 were corrected to instead depend from claim 12 as discussed above.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPN 5,595,004 to Lyden is directed to an article of footwear having a peripheral bladder formed in the shoe sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732